DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendment, see page 5, filed 02/10/2022, with respect the claim 77 have overcome the 35 U.S.C. § 112(b) rejection previously presented. The 35 U.S.C. § 112(b) rejection of claim 77 is withdrawn.
Applicant’s arguments with respect to claim(s) 62, 76 and 77 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 62, 66-67, 69, 77, 80 and 82 are rejected under 35 U.S.C. 103 as being anticipated by US 20150057625 A1 (Coulthard), hereinafter Coulthard in view of US 20200155356 A1 (Greener et al.), hereinafter Greener.
Regarding claim 62, Coulthard teaches a wound dressing with coatings which is in the same field of endeavor and directed to solving the same problem. The device of Coulthard being coated with a method comprising: 
coating a plurality of electronic components [0056] supported by a first side of a flexible substrate (410) of the wound dressing with a first coating (at least one of 412 or 424); 
coating the first side of the flexible substrate including the plurality of electrical components and a second side of the flexible substrate opposite the first side with a second coating (Coulthard Fig. 6B First Annotation). Items labeled as “second coating” in Coulthard Fig. 6B First Annotation correspond to items (126 and 128) in Figure 1, but are not detailed in Figure 4. Components 126 and 128 are sealing layers which are formed of the same material, serving as a coating for both the first and second sides of the flexible substrate.
Coulthard fails to teach the at least one perforation extending between the first side and the second side of the flexible substrate. 

    PNG
    media_image1.png
    284
    624
    media_image1.png
    Greyscale

Coulthard Fig. 6B First Annotation

Greener teaches a wound dressing wherein the absorbent layer comprises a foam with at least one perforation extending between the first side and the second side of the material [0016].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent layer of Coulthard with the perforated material of Greener to increase wound visibility and increase material extensibility as motivated by [Greener 0016].

	Regarding claim 66, Coulthard in view of Greener teaches the method of claim 62.
	Coulthard further teaches the second coating (424) is biocompatible [0034]. 

Regarding claim 67, Coulthard in view of Greener teaches the method of claim 62.
Coulthard further teaches the second coating (412) is hydrophobic [0037]. 

	Regarding claim 69, Coulthard in view of Greener teaches the method of claim 62.
	Coulthard further teaches coating the first side of the flexible substrate (Coulthard Fig. 6B Second Annotation) with the second coating (Coulthard Fig. 6B First Annotation) comprises coating the first coating covering the plurality of electronic components due to the sensors being imbedded in the substrate (410) [0056].

    PNG
    media_image2.png
    441
    987
    media_image2.png
    Greyscale

Coulthard Fig. 6B Second Annotation

Regarding claim 77, Coulthard in view of Greener teaches a wound dressing comprising: 
coating a plurality of electronic components [0056] supported by a first side of a flexible substrate (410) of the wound dressing with a first coating (at least one of 412 or 424); 
coating the first side of the flexible substrate including the plurality of electrical components and a second side of the flexible substrate opposite the first side with a second coating (Coulthard Fig. 6B First Annotation). Items labeled as “second coating” in Coulthard Fig. 6B First Annotation correspond to items (126 and 128) in Figure 1, but are not detailed in Figure 4. Components 126 and 128 are sealing layers which are formed of the same material, serving as a coating for both the first and second sides of the flexible substrate. The substrate comprises a first and second side as previously discussed and would necessarily have a thickness between the two sides as the substrate is a three-dimensional object.
Coulthard further teaches one or more perforations extending through the thickness of flexible substrate, namely for proper embedded sensor operation [0056]. A perforation being defined as “a hole made by boring or piercing; an aperture passing through or into something” (Oxford Languages).

Regarding claim 80, Coulthard in view of Greener teaches the wound dressing of claim 77.
Coulthard further teaches the second coating (Coulthard Fig. 6B First Annotation) covers the first coating (Coulthard Fig. 6B First Annotation) covering the plurality of electric components due to the sensors being imbedded in the substrate (410) [0056].

Regarding claim 82, Coulthard in view of Greener teaches the wound dressing of claim 62.
Coulthard further teaches a perforation through the second coating (Coulthard Fig. 6B First Annotation).

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Greener, as evidenced by “International Organization for Standardization. (2015). IEC 60601-1-11:2015 Medical electrical equipment — Part 1-11: General requirements for basic safety and essential performance. Retrieved from https://www.iso.org/standard/65529.html”
Regarding claim 68, Coulthard in view of Greener teaches the method of claim 62, but fails to specify the materials are compliant with IEC 60601 standard.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Coulthard to incorporate the standards of IEC 60601 in order to ensure the method meets the basic safety and essential performance standards for medical devices (International Organization for Standardization. (2015). IEC 60601-1-11:2015 Medical electrical equipment — Part 1-11: General requirements for basic safety and essential performance. Retrieved from https://www.iso.org/standard/65529.html). As these standards set the standard for basic safety, it would have been obvious to a person having ordinary skill in the art to ensure the materials used in a biocompatible device [Coulthard 0034] met said standard.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Greener, as evidenced by “Dymax Product Data Sheets, retrieved from https://dymax.com/products/formulations/light-curable-materials/coatings”
Regarding claim 74, Coulthard in view of Greener teaches the method of claim 62.
Coulthard further teaches use of a liquid UV adhesive [0047] which is similar in features, recommended substrates and biocompatibility as evidence by “Dymax Product Data Sheets, retrieved from https://dymax.com/products/formulations/light-curable-materials/coatings”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Dymax 1201-M-SC with the claimed coatings as this would be obvious to try based on the limited number of medical grade adhesives available on the market that would yield the predictable result of curing under light.

Claims 63-65, 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Greener and further in view of US 20180087193 A1 (Fu et al.), hereinafter Fu.
Regarding claims 63-65, Coulthard teaches the device of claim 62, but fails to teach the first coating is non-stretchable, the second coating is stretchable or the second coating is more stretchable than the first coating.
Fu teaches a method for coating which is in the same field of endeavor and directed to solving the same problem, the method comprising: coating a plurality of electronic components (130) supported by a first side (Fu Fig. 2 Annotation) of a flexible substrate [0020] with a first coating (Fu Fig. 2 Annotation); 
coating the first side of the flexible substrate including the plurality of electrical components [0055] and a second side of the flexible substrate opposite the first side (Fu Fig. 2 Annotation) with a second coating (Fu Fig. 2 Annotation). 

    PNG
    media_image3.png
    490
    686
    media_image3.png
    Greyscale

Fu Fig. 2 Annotation

Fu further teaches the coating is substantially non- stretchable [0080] through the use of epoxy; the second coating is substantially stretchable [0107] through the use of cotton, in which case the second coating is more stretchable than the first coating.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coatings of Coulthard with the coatings of Fu to support the electrical components and prevent damage [Fu 0080].

Regarding claims 78-79, Coulthard in view of Greener teaches the wound dressing of claim 77.
Fu teaches the coating is substantially non- stretchable [0080] through the use of epoxy; the second coating is substantially stretchable [0107] through the use of cotton, in which case the second coating is more stretchable than the first coating.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coatings of Coulthard with the coatings of Fu to support the electrical components and prevent damage [Fu 0080].

Claims 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Greener and further in view of US 20100075465 A1 (Chew et al.), hereinafter Chew.
Regarding claims 70-71, Coulthard teaches the method of claim 62.
	Coulthard in view of Fu fails to teach coating the first side of the flexible substrate with the second coating comprises spraying the second coating; wherein spraying comprises spraying with compressed air or inert gas 
	Chew teaches a method of coating micro-electronic devices which is in the same field of endeavor and directed to solving the same problem, wherein coating the first side of the substrate (Chew Fig. 2 Annotation) with the second coating (Chew Fig. 2 Annotation) comprises spraying the second coating with compressed air or inert gas [0040, 0042].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulthard in view of Fu with the teachings of Chew of spraying the second coating with a gas in order to minimize the generation of satellite drops during the coating process [Chew 0041] which can be detrimental to the device [Chew 0011]. 

Regarding claim 72, Coulthard teaches the method of claim 62, but fails to teach the first coating comprises at least one of Dymax 1 901-M, Dymax 9001-E, Dymax 2035 1, Dymax 20558, Henkel Loctite 3211.
Chew teaches the first coating comprises at least one of Dymax 1 901-M, Dymax 9001-E, Dymax 2035 1, Dymax 20558, Henkel Loctite 3211 [0134].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Coulthard to incorporate Dymax 9001-e to ensure the first coating has a proper viscosity to properly encapsulate the electrical components [Chew 0134].

    PNG
    media_image4.png
    463
    780
    media_image4.png
    Greyscale

Chew Fig. 2 Annotation

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Greener and further in view of US 20140058309 A1 (Addison et al.), hereinafter Addison.
Regarding claim 73, Coulthard teaches the method of claim 62, but fails to specify the first coating has viscosity from about 13,500cP to 50,000cP before being cured or from about 3,600cP to about 6,600cP before being cured.
	Addison teaches a method of coating a wound dressing (Abstract) wherein the first coating has viscosity from about 13,500cP to 50,000cP before being cured or from about 3,600cP to about 6,600cP before being cured [0057, 0063, 0065] by specifying a range of 1,000cP to 100,000cP which anticipates the range of applicant.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coulthard with the coating of Addison to strengthen the bond between layers [0011, 0016].

Claims 75 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Greener and further in view of CN 102196830 A (Whyte et al.), hereinafter Whyte.
Regarding claim 75, Coulthard teaches the wound dressing of claim 62 but fails to teach the flexible substrate is a wound contact layer.
Whyte teaches a wound dressing system (Fig. 15) wherein the flexible substrate (520) is a wound contact layer. The wound contact layer of Whyte comprises a collapsible substrate [0092].
 	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Coulthard with the thermoplastic polyurethane substrate of Whyte to prevent tissue ingrowth [Whyte 0091].

Regarding claim 81, Coulthard in view of Greener and Fu teaches the wound dressing of claim 77 but fails to teach the substrate comprises a thermoplastic polyurethane.
Whyte teaches a wound dressing system (Abstract) wherein the flexible substrate comprises thermoplastic polyurethane [0091].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Coulthard in view of Fu with the thermoplastic polyurethane substrate of Whyte to prevent tissue ingrowth [Whyte 0091].

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Greener and further in view of US 20190307610 A1 (Ho et al.)
Regarding claim 76, Coulthard teaches a wound dressing with coatings which is in the same field of endeavor and directed to solving the same problem. The device of Coulthard is capable of being coated with a method comprising: 
coating a plurality of electronic components [0056] supported by a first side of a flexible substrate (410) of the wound dressing with a first coating (at least one of 412 or 424); 
coating the first side of the flexible substrate including the plurality of electrical components and a second side of the flexible substrate opposite the first side with a second coating (Coulthard Fig. 6B First Annotation). Items labeled as “second coating” in Coulthard Fig. 6B First Annotation correspond to items (126 and 128) in Figure 1, but are not detailed in Figure 4. Components 126 and 128 are sealing layers which are formed of the same material, serving as a coating for both the first and second sides of the flexible substrate.
Coulthard fails to teach the second coating is more stretchable than the first coating or at least one of the first coating or the second coating at least partially fills at least one perforation through the substrate.
Fu further teaches the coating is substantially non- stretchable [0080] through the use of epoxy; the second coating is substantially stretchable [0107] through the use of cotton, in which case the second coating is more stretchable than the first coating.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coatings of Coulthard with the coatings of Fu to support the electrical components and prevent damage [Fu 0080].
	 Ho teaches a wound dressing containing sensors [0001], the dressing comprising a plurality of perforations (3). The perforations are coated by spray coating or vapor deposition which would necessarily at least partially fill at least one perforation [0012].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating method of Coulthard in view of Fu with the coating method of Ho through use of a known technique to improve similar devices in the same way MPEP 2143 IC.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781